Being seised as tenants by the entireties of a tract of land, containing about one hundred and twenty-two acres, in Anne Arundel County, near the present location of the Laurel *Page 615 
race track, Adolph Schmidt and Louisa his wife, on July 24th, 1888, joined in a deed conveying it to Louisa Schmidt, the wife, in trust to hold, use, occupy, and enjoy it during her life upon the payment of taxes, and at her death, upon their payment of certain charges aggregating nine hundred dollars against the property, the grantors conveyed the home and ten acres surrounding it to Kate Schmidt, wife of Jonah Boyle, a daughter, and eighteen acres to Augustus, a son, and the remainder in equal shares to their other children, Mary S.S. (the wife of C. Wesley Jess), Basilicus, Alexander Oscar, Emma (the wife of John S. Boyle), and Henry, subject to a privilege reserved to Adolph to occupy during his life, upon certain conditions, a part of the property.
Alexander renounced the provision for him in the deed and his interest was acquired by Augustus. The other children paid off the charges against the property, and in 1895 the trustee and life tenant, acting under a power contained in the deed, agreed with the remaindermen to allot and grant to them certain portions of the property, and accordingly, to carry out that agreement, they had the property surveyed. Prior to the survey the parties in interest had agreed that Wilhelmina Katherine, also called Kate, Schmidt should receive an equal share with the other children, and the surveyor was directed to apportion the property which they then believed contained 118 acres, so as to give to Gustave, also called Augustus, 18 acres, and to each of the other children who took remainders under the deed of trust 16.6 acres. The survey, however, disclosed the fact that the tract contained 122 acres, but when the parties were informed of that fact, the surveyor had already platted the property, setting off 18 acres for Augustus and 16.6 acres for each of the other children and a residuum of 4 1/2 acres was left as an unallotted parcel on the plat. It was then agreed that, rather than incur the expense of a resurvey, deeds would be prepared allotting and conveying the property in accordance with the plat and the descriptions which the surveyor had prepared, and that was accordingly done. *Page 616 
On February 10th, 1896, Louisa Schmidt, trustee, and Adolph Schmidt conveyed to Augustus in fee the 18 acres given him by the deed of trust, and later he was granted Alexander's part, which fully satisfied all his claims against the estate, and he thereafter had no further interest in it. On April 12th, 1897, the same parties, with all their children but the grantee, joined in a deed conveying to Wilhelmina K. Schmidt 16.6 acres in lieu of the 10 acres given to her by the deed, and which she accepted in lieu thereof, so that that grant fully satisfied the provisions made for her in the deed and she had no further interest in the remaining property. The remaining lots, containing 16.6 acres, were then conveyed by several deeds respectively to Henry, Basilicus, Emma, and Mary. By these deeds the entire tract was conveyed in fee to the several children of Adolph and Louisa Schmidt (excepting Alexander) who took remainders under the deed of trust, excepting the lot of 4 1/2 acres, which is the subject matter of this proceeding. Manifestly, unless the life tenant and remaindermen had united in some disposition of that lot, the title to it remained in them as tenants in common, and that is the theory for which the appellees contend in this case.
In 1902, Louisa Schmidt as an individual conveyed that 4 1/2 acre lot to Emma J.C. Boyle, trustee, from whom by various mesne conveyances the claim of the appellant in this case is derived, and it asserts that the appellees are estopped by certain recitals in the partition deeds from claiming any interest in that lot, and these two contentions present the issue in this case.
Under the deed from Louisa Schmidt to Emma J.C. Boyle, trustee, the grantee held the property in trust for her own use until her daughter Irene should attain the age of eighteen, and then for the use of her daughter until she should become twenty-one years old and then to her in fee. Irene subsequently married Julian Studds of Del Ray, Virginia, and on May 29th, 1911, she united in a deed conveying such interest as she had in the 4 1/2 acres to one Samuel L. *Page 617 
Hopkins, who appears to have been acting as agent for the Laurel Four County Fair Association, which needed it to carry out a plan for increasing the size of its track. Hopkins promptly conveyed the property to the race track company, of which the appellant here is the successor, and it has also acquired and holds the interest of Emma J.C. Boyle in the whole property.
There is some conflict in the evidence as to whether the race track company or its privies had actual notice at the time it acquired the 4 1/2 acre property, or before it improved it, that any of the appellees claimed an interest in it, but there is some testimony that it did have such notice.
It is agreed in the case that the fair value of the racing franchises, real estate and improvements, and other property owned by the appellant, is $750,000 and that its race track crosses a part of the land in question.
On September 1st, 1922, Basilicus H. Schmidt and others, claiming an interest in the 4 1/2 acres under the deed of trust to Louisa Schmidt, brought an action in ejectment in the Circuit Court for Anne Arundel County against the appellant for the possession of that tract of land. That case in due course was tried before the court sitting as a jury, and at the conclusion of the trial a judgment was entered for Basilicus H. Schmidt, Mary L. Jess and Henry Schmidt for three-fourths undivided moiety of the property described in the declaration, for one dollar damages, and costs, and from that judgment the present appeal was taken.
The defendant offered twenty-two prayers. The court granted five and rejected seventeen of these prayers, and granted a special instruction of its own. Without discussing them in detail, it is sufficient to say that, if the appellees were entitled to recover at all, the granted prayers correctly stated the law and submitted the case fully and fairly to the court sitting as a jury. The real and controlling question in the case is presented by the action of the trial court in refusing certain prayers of the defendant, which rested on one of these propositions, that by accepting the partition *Page 618 
deeds the several grantees named in them disclaimed any interest in the 4 1/2 acre residuum, and were thereby barred from recovering any such interest in this action, or that the recitals in those deeds characterized the possession by Louisa Schmidt the trustee as adverse. Since the correctness of those rulings and indeed the case itself turns upon the construction given the several deeds of partition, we will now examine and compare so much of the language contained in them as is material to this inquiry.
A recital in the deed from Louisa Schmidt, trustee, and her husband, for 18 acres, to Gustave contains this language:
    "And whereas the said Gustave Schmidt, her son, has paid his one-seventh part, the sum of one hundred and thirty-three dollars ($133.00), and the said Louisa Schmidt desires to convey said 18 acres hereinafter particularly described to said Gustave Schmidt clear of her life estate and all claims and incumbrances whatsoever, the mortgage therein mentioned having been paid and released, the judgment paid and satisfied and the other debt which was due said Louisa Schmidt having also been paid as to said Gustave Schmidt's share."
The recital in the deed conveying 16.6 acres to Emma T.S.C. Boyle contains this language:
    "Whereas * * * certain real estate was conveyed to the said Louisa Schmidt in trust and among other trusts that she might at any time convey to any one or more of his children his, her or their share of said real estate upon payment by any one or more of them of his, her or their share or part of certain indebtedness in said deed named. And whereas Emma T.S.C. Boyle, her daughter, has paid her one-seventh part or share of said indebtedness, being the sum of one hundred and thirty-three dollars, and the said Louisa is desirous to convey to her the part or portion of the real estate aforesaid to which the said Emma is entitled free and clear of her life estate therein. And whereas the said Emma T.S.C. Boyle is willing to accept the part or portion of said real estate herein *Page 619 
described and intended to be hereby conveyed to her as her full share or portion of said real estate, and whereas it is the intention of the other children of the said Louisa Schmidt herein named and the wives of the sons to join herein with their father, the said Adolph Schmidt, to convey to the said Emma T.S.C. Boyle the hereinafter described portion or part of said real estate as her part or share thereof free, clear and discharged of any or all claims by or from any or either of them."
And the recitals in the deeds to Basilicus, Mary, and Henry are identical in form with that last mentioned. The recital in the deed to Wilhelmina, who received 6.6 acres more than that mentioned as her part in the deed of trust to Louisa, after reciting that she had paid her proportion of the indebtedness, continues as follows:
    "And the said Louisa is desirous to convey to her the portion or part of the real estate aforesaid which is herein mentioned and described as her said Wilhelmina's part thereof free and clear of her said Louisa's life estate therein. And whereas by the deed aforesaid there was apportioned to the said Wilhelmina K. Schmidt only the amount or number of ten acres of said real estate. And whereas the said grantors herein are desirous that the said Wilhelmina should share equally with the other children in the division of the real estate aforesaid; and whereas the said Wilhelmina K. Schmidt is willing to accept the part or portion of the said real estate herein described and intended to be conveyed to her as her full share or portion of said real estate."
Upon comparing these deeds, all of which collectively were designed to effect a single plan or purpose, it is found that, in the deed conveying the 18 acres to Augustus or Gustave, the property conveyed is described as the "small house and 18 acres of land" referred to in the deed, while in the deed to Wilhelmina the property conveyed is described as "the portion or part of the real estate aforesaid which is herein *Page 620 
mentioned and described as her * * * part thereof," while in the recitals in the deeds to the other children the land conveyed was described as "the part or portion of the real estate aforesaid to which the said" grantee was entitled.
The reason for this difference was no doubt that whereas Gustave received exactly what the deed of trust gave him, and Wilhelmina received more than that deed gave her, the others were entitled as tenants in common to the residuum left after the subtraction of those two interests, and the language employed clearly indicated that the purpose of the deeds conveying 16.6 acres each respectively to Basilicus, Henry, Emma and Mary was to convey to them the part or portion of the whole residuum to which under the deed of trust to Louisa they were entitled, and it is equally clear that it did no such thing, because each of them was entitled to receive about three-fourths of an acre more than was conveyed by those deeds. And when the meaning of the recital that each of the last mentioned children "is willing to accept the part or portion of said real estate herein described and intended to be hereby conveyed to her as her full share or portion of said real estate" is considered, it must be considered in connection with the recital that the grantors intended to convey to such grantees the whole part of the residuum to which they respectively were entitled under the deed, and it must also be noted that Louisa Schmidt individually was not a party to any of these deeds and that they were deeds poll.
So that the contention of the appellant amounts to this, that by accepting the deeds conveying to them each 16.6 acres the appellees in this case waived, released, or discharged any interest in the 4 1/2 acres which was not specifically described in the deeds, in favor of a person not named in them either as grantor or grantee. It may be noted too, in connection with that contention, that had the owners thereof intended to convey to Louisa Schmidt as an individual the 4 1/2 acres, there was no apparent reason why they should not have done so by a deed, as it outlines were shown by courses and distances *Page 621 
on the same plat on which the outlines of the other lots were indicated.
An examination of the recitals in the deeds to Basilicus, Henry, Mary, and Emma discloses an obvious conflict between the recital of the intention of the trustee and the recital as to the intention of the grantees, for whereas the former states that the trustee desired to grant the part or portion of the real estate to which the grantee was entitled, which was approximately 17-1/3 acres, the latter stated that the grantee was willing to accept the part described in the deed, which is 16.6 acres. The question therefore occurs, did the parties intend that the grantees should receive less than the grantors intended to grant. In construing these recitals our primary object should be to ascertain and give effect to the intention of the parties, where that can be done without violating any principle of law and that intention may be gathered from the language of the entire deed (Buchanan's Lesseev. Steuart, 3 H.  J. 329), and in such an inquiry, where the import of the language is doubtful and the intention can be reached in no other way, it should be construed against the grantor and in favor of the grantee. Zittle v. Weller,63 Md. 190. And to ascertain its true meaning the situation of the parties and the circumstances attending the execution of the deed may be considered. Brown v. Reeder, 108 Md. 653; ChesapeakeCo. v. Goldberg, 107 Md. 488; Roberts v. Bonaparte,73 Md. 199.
The appellant contends very ably and ingeniously that the appellees meant to disclaim their interest in the 4 1/2 acres, but, considering the facts in the light of the principles we have stated, we cannot agree with that contention.
When we consider what all the parties were engaged in doing, what it was they were dealing with, and what plan they were executing, there can be no real doubt as to their intention. They were dealing with an entire tract of land containing 122 acres. They believed, however, that it contained but 118 acres, and, believing that, they apportioned it so as to divide among themselves 118 acres, which they *Page 622 
believed was the whole tract. That apportionment was based in part and for the greater part on the language of the deed of trust to Louisa, because under that deed five of the grantor's children held the title to the balance of the tract left after the subtraction of the shares of Augustus and Wilhelmina, subject only to the life estate of Louisa and the privilege reserved to Adolph. They desired to allot immediately to each one entitled the share which he or she would possess at the death of the life tenant, and to free each part granted from the interest of the life tenant, and of Adolph and of the interest which each of the children (other than the one to whom it was allotted) had to it. When therefore we come to consider the meaning of the words constituting the so-called disclaimer we must consider that language in connection with these circumstances.
The first striking circumstance is that it runs in favor of no named person; it is, if it is anything, at large, and to find a beneficiary we must resort to implication and arbitrary rules. We must assume that the cestuis que trust, if they intended to surrender it to any one, intended to surrender to their original grantors the 4 1/2 acres, although they expressed no such intention, because we could not assume that they intended to surrender it to the life tenant. In that capacity she was not a party to the deeds. Nor could we assume that they intended to surrender it to the trustee, without some clear expression of such an intention, because the general rule is that a trustee shall not take beneficially from the cestui que trust. Perry onTrusts, par. 195. So that if the cestuis que trust intended to disclaim or repudiate the gift of the 4 1/2 acres, they could only have done so for the benefit of the grantors, and if we could admit that they succeeded in doing that, the title to the 4 1/2 acres remained in Louisa and Adolph as tenants in common, for when the partition deeds were executed they had been divorced avinculo et matrimonii. But it is clear that they did not intend to do that, because it is nowhere suggested, either by the deeds or the testimony, that they desired to benefit *Page 623 
Adolph or that he desired any part of the 4 1/2 acres. It is suggested without any apparent foundation in fact that the appellees and the others then in interest desired to give this 4 1/2 acres to Louisa to compensate her for her life estate, but that suggestion is obviously unreasonable. It is incredible that any competent conveyancer would have failed to express so important an agreement in the deeds of partition if there had been one, and it further appears that, after having paid off the mortgage indebtedness once, the children at the time the 118 acres was divided paid the amount of it to their mother again, which in itself would have been some compensation for her life estate.
In our opinion, therefore, the recital in the several partition deeds to the appellees, that they accepted the land described in them as their "full share" of "said real estate," applied only and was limited to the 118 acres with which the parties were dealing, and was not intended to and did not relate to the 4 1/2 acre tract. As we have already stated, when the excess acreage was discovered the survey had already been made in accordance with a division based upon an erroneous idea of the number of acres in the tract. To have resurveyed it would not only have been expensive, but if, as indicated in the appellant's brief, the 4 1/2 acre lot was practically worthless, a redivision based upon the true acreage would also have necessitated an appraisal of the whole property, because one of the lots would have included the worthless property. A more convenient and equitable method would have been the one adopted, to divide the improved land, and to let the title to the unimproved land remain as an entirety in those entitled to the whole tract. And for the reasons stated we concur in the following view expressed by the trial court: "As the unit of partition was the surveyed 118 acres, and as none of the deeds conveyed any portion of land other than those forming this unit, and as each part of this unit was to be held in severalty after this voluntary partition by virtue of every grantee on his part relinquishing all claim to every other part which was *Page 624 
conveyed to his former cotenant in common from this particular unit of 118 acres as laid off by survey, it must follow that the recital in the deeds relied on by the defendant is confined and limited to the surveyed 118 acres, the unit of partition, and did not affect the remaining undivided parcel of four and one half acres of land of which no mention is made in the deeds and which constituted a distinct unit of land, and which was not attempted to be divided."
It follows that we find no error in the refusal of the several prayers referred to.
The only other prayers to which it is necessary to refer particularly are the defendant's thirteenth and fifteenth prayers, which are based upon the theory that after executing the several deeds of partition Louisa held the 4 1/2 acre tract adversely as a necessary consequence of the recitals in those deeds. The premise of that conclusion is that when Louisa agreed to surrender her life estate she annexed to that agreement a condition that the beneficiaries should waive or surrender their interests in the 4 1/2 acres. There is no evidence in the record in support of that premise, and the conclusion based on it must therefore fail, and it becomes unnecessary to discuss the legal principles involved in it. We have gone over the remaining prayers very carefully and have been unable to discover any error in the rulings as to them, nor are there any errors apparent in the seven exceptions relating to the court's rulings upon matters of evidence.
Finding no errors in the rulings involved in the exceptions in this case, the judgment appealed from will be affirmed.
Judgment affirmed, with costs. *Page 625